          Case 1:21-cv-04521-ER Document 14 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SECURITIES AND EXCHANGE
  COMMISSION,
                                                                No. 21 Civ. 4521-ER
                                                Plaintiff,

  v.                                                            ECF CASE

  BTIG, LLC

                                                Defendant.


                   ORDER GRANTING WITHDRAWAL AS COUNSEL

       Upon the Notice by counsel for Plaintiff Securities and Exchange Commission and the

accompanying Declaration of Sarah Heaton Concannon,

       IT IS HEREBY ORDERED that the request of Sarah Heaton Concannon for leave to

withdraw as counsel for Plaintiff is granted, and the appearance of Sarah Heaton Concannon is

withdrawn as of the date of this Order.



       SO ORDERED.
               September 10, 2021
       Dated: __________________
               New York, New York
                                                   _____________________________
                                                   Edgardo Ramos, U.S.D.J.
